Hill, C. J.
1. A failure to record a claim of lien for labor done or material furnished in repairing personal property, within ten days from the completion of the labor or the furnishing of the material, is fatal to the maintenance of the lien, where possession of the property is surrendered to the bailor. Mulkey v. Thompson, 3 Ga. App. 522 (60 S. E. 223).
2. The evidence demanded a finding that no claim of lien was recorded, and that possession of the property was surrendered to the owner after the repairs for which the lien was claimed had been made. The evidence further demanded a finding that the defendants had waived their lien by an agreement to balance accounts from time to time with the person for whom the repairs had been made. This being so, and no claim of lien having been recorded as required by law, the lien was lost. Palin v. Cooke, 125 Ga. 442 (54 S. E. 90).
3. One who holds personal property as security for a debt may maintain trover for its recovery from one who wrongfully withholds possession thereof.
*451Decided September 17, 1913.
Trover; from city court of Newnan — Judge Post. March 3, 1913.
'Hall & Jones, T. G. Farmer Jr., for plaintiff in error
W. G. Post, contra.
4. There was no prejudicial error in the excerpts from the charge objected to, and the evidence authorized the verdict. Judgment affirmed.